        Case 5:21-mc-00112-gwc Document 1 Filed 08/04/21 Page 1 of 2


                                                                                       FILED
                                                                               U.S. DISTRICT COURT
                    UNITED STATES DISTRICT COURT                                  DISTRICT OF VT
                        DISTRICT OF VERMONT                                          08/04/2021

                                                                    5:21-mc-112

      IN RE: ORDER REVISING COVID-19 RESTRICTIONS IN PUBLIC
             AREAS OF FEDERAL BUILDINGS AND COURTHOUSES



                          GENERAL ORDER NO. 101


Over the past few weeks, the U.S. has experienced a surge of COVID-19 cases
across the country in the wake of the highly infectious “Delta variant.” On July 27,
2021, the Centers for Disease Control and Prevention (CDC) revised their masking
guidance which included a recommendation for “fully vaccinated people to wear a
mask in public indoor settings in areas of substantial or high transmission,” and
“where required by laws, rules, regulations, or local guidance.” The previous CDC
guidance as it relates to individuals who are not fully vaccinated remains
unchanged - they must wear masks and physically distance.

On August 2, 2021, Chittenden County was designated by the CDC COVID Data
Tracker to be an area of substantial and high community transmission rates and
Rutland County was designated as an area of moderate transmission rates.
Accordingly, with the Burlington courthouse located in an area of substantial or
high community transmission, and consistent with the court’s approach throughout
the pandemic of following the CDC and State of Vermont guidance, the court and
the district’s Facility Security Committees have voted to revise our district-wide
policy to be consistent with the recent CDC guidance. Accordingly, IT IS
HEREBY ORDERED that within Vermont’s federal courthouses:


     1. Masking is required in all public spaces for all employees, on-site
        contractors, and visitors, regardless of vaccination status;

     2. Masking and social distancing is required for unvaccinated or partially
        vaccinated individuals; and
        Case 5:21-mc-00112-gwc Document 1 Filed 08/04/21 Page 2 of 2


    3. This policy applies only to public spaces. Each individual agency will
       determine the requirements for their own internal agency workspace.

This order shall be effective immediately and will remain in effect until amended
or vacated.

   Dated at Burlington, in the District of Vermont, this 4th day of August, 2021.




                          _____________________________
                             Hon. Geoffrey W. Crawford
                                    Chief Judge
